Citation Nr: 1451686	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1945 to November 1945.  He died in December 1985.  The Appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the November 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1.  In a May 2006 decision, the Board denied the Appellant's application to reopen her claim for entitlement to service connection for the cause of the Veteran's death.

2.  Evidence received since the May 2006 Board decision is cumulative of the evidence that was of record at the time of that decision.


CONCLUSIONS OF LAW

1.  The Board's May 2006 denial of the Appellant's application to reopen her claim for entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2014).

2.  Evidence received since the May 2006 Board decision is not new and material and reopening of the claim for entitlement for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

In a March 2010 letter, prior to issuance of the June 2010 rating decision, VA informed the Appellant of the evidence necessary to substantiate her underlying claim and provided information on new and material evidence.  The letter delineated evidence received by VA, evidence VA would reasonably seek to obtain, and information and evidence for which the Appellant was responsible.  VA, in effect, asked the Appellant to provide any new and material evidence that pertains to her claim.  See also Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).

The Board also finds the March 2010 letter complies with the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which pertains to claims for Dependency and Indemnity Compensation (DIC).  The Veteran in this case was not service-connected for any condition during his lifetime.  The March 2010 letter provided notice regarding what information and evidence would be required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition not yet service connected.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, identified private medical records, and the Veteran's death certificates.  Given the Board's determination below that reopening of the claim is not warranted because new and material evidence has not been received, there is no duty to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.  

Laws & Regulations

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, as here, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

DIC is paid to a surviving spouse of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Initially, in a May 1993 decision the RO denied the Appellant's claim for service connected burial benefits.  Subsequently, in a September 1993 rating decision, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death because there was no disability of service origin which was etiologically related to the cause of death, or which may have contributed materially or substantially to the Veteran's death.  The Appellant appealed the rating decision and the Board dismissed the appeal in November 1995 finding that the claim was not well-grounded.  

In August 1997 the Appellant filed an application to reopen her claim for service connection for the cause of the Veteran's death with the RO and submitted a certification from Dr. A.H. and a joint affidavit from J.B., P.A., S.M. and J.S.  In June 1999 the RO denied the Appellant's application finding that the newly submitted evidence was of no probative value as it did not demonstrate that the cause of the Veteran's death may be related to service.  The Appellant did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The June 1999 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.

Again, in May 2001 the Appellant filed an application to reopen her claim for service connection for the cause of the Veteran's death and submitted a certification from Dr. A.V. and another joint affidavit.  In March 2002 the RO denied the Appellant's application.  In April 2002 the Appellant submitted a medical certificate from Dr. F.A.  In August 2002, the RO denied the Appellant's application.  In August 2003, the Appellant submitted another medical certificate from Dr. F.A.  In February 2004 the RO denied the Appellant's claim.  In September 2004, the Appellant appealed to the Board.

In its May 2006 decision, the Board declined to reopen the Appellant's claim for service connection for the cause of the Veteran's death and found that the newly submitted evidence did not relate to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death.  The evidence of record at the time consisted of lay statements, affidavits from neighbors, the Veteran's death certificates, service records, VA treatment records, and private medical records.  

The Appellant filed a Motion for Reconsideration of the May 2006 Board decision.  The Board denied the Appellant's Motion in March 2009.  The May 2006 Board decision is final.  38 U.S.C.A. §§ 7103(a), 7104(a).

The record showed that prior to the Veteran's death, he was not service-connected for any disability.

His death certificates showed that he died in December 1985.  One death certificate lists the cause of death as cardiac arrest resulting from circulatory failure due to cardiomegaly.  The other death certificate indicates that the Veteran's cause of death was bilateral lobar pneumonia.

The evidence received since the final May 2006 Board decision includes an affidavit from J.B., a joint affidavit from M.E. and IA, a medical certificate from Dr. V. dated May 2001, and the Appellant's contention that the October 2004 amendment to 38 C.F.R. § 3.309(c) is applicable in her appeal. 

The Board will first address the affidavits.  The affidavit from J.B. indicated that he served with the Veteran.  He stated that he and the Veteran began chain smoking cigarettes to keep them awake and repel insects.  After the war, the Veteran suffered chest pains and shortness of breath that worsened until the time of his death.  The joint affidavit from M.E. and I.A. identified themselves as friends and neighbors of the Veteran.  They wrote that "[d]ue to PTB and heart disease, just after the war, [the Veteran] became so weak ten years (sic) and his condition worsened one year before his death in 1985."

The affidavits are cumulative and redundant of the evidence that was of record at the time of the May 2006 Board decision.  In 2006, the Board specifically addressed the contention that the Veteran was a smoker in-service and in doing so, addressed the May 2001 medical certificate from Dr. V.  In 2006, the record contained several affidavits that provided an account of the deterioration of the Veteran's health after service.  The newly submitted affidavits merely reiterate statements that were of record at the time of the Board's decision.  Additionally, the most recent submission of the medical certificate is a copy of the medical certificate that was of record at the time of the May 2006 Board decision.  Therefore, the newly submitted affidavits and medical certificate do not constitute new and material evidence.

Lastly, in her September 2010 notice of disagreement, the Appellant contends that the October 2004 amendment to 38 C.F.R. § 3.309(c) applies to her appeal.  However, the Veteran was not a prisoner of war (POW) and thus, the provisions of 38 C.F.R. § 3.309(c) that allow for presumptive service connection for atherosclerotic heart disease for POWs are not applicable to her appeal.

The Appellant's own lay pleadings do not constitute new and material evidence or establish a new claim.  These lay pleadings are simply a reiteration of her general assertions that the Veteran's death was related to his military service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the May 2006 Board decision does not relate to an unestablished fact necessary to substantiate the claim.  The evidence is cumulative rather than new and material.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 

Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death is not reopened.


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


